NO. 07-05-0348-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

DECEMBER 6, 2005
 ______________________________

MARCO ANTONIO ROMERO, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

NO. CR-00H-108; HONORABLE H. BRYAN POFF, JR., JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
ON MOTION FOR REHEARING

	By opinion dated October 27, 2005, this court dismissed appellant Marco Antonio
Romero's appeal for failure to timely file notice of appeal, in compliance with Rule 26.2(a)
of the Texas Rules of Appellate Procedure.  By motion for rehearing, appellant contends
that the trial court did not deny his motion for DNA testing until September 7, 2005, when
the trial court entered a nunc pro tunc order granting the State's motion to dismiss
appellant's motion.  The clerk's record confirms this contention.  Appellant's notice of
appeal was, therefore, timely filed and this court has acquired jurisdiction over the appeal
from the denial of the requested DNA testing.  See Tex. Code Crim. Proc. Ann. art. 64.05
(Vernon Supp. 2005).
	As to the appeal from the trial court's denial of appellant's motion for in camera
inspection of the District Attorney's files for exculpatory matters, our opinion of October 27,
2005 is correct and the motion for rehearing is denied.   See Romero v. State, No. 07-05-0348-CR, 2005 Tex.App. LEXIS 8871, at *2 n.1 (Tex.App-Amarillo October 27, 2005, no
pet. h.).  
	Accordingly, appellant's motion for rehearing is granted as to the denial of the
motion requesting DNA testing and that portion of the appeal is reinstated.  Both clerk's
record and reporter's record have been filed.  Appellant's brief is due on or before January
5, 2005.



 Mackey K. Hancock

Justice






Do not publish.  

me="APP">KENNETH GLEN WEBB, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee


_________________________________

FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

NO. 18,617-B and NO. 18,618-B; HON. JOHN BOARD, PRESIDING

_______________________________

Abatement and Remand

_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Kenneth Glenn Webb (appellant) filed notices of appeal from his convictions of
burglary of a habitation and assault on a public servant on August 23, 2007.  However, the
trial court did not file its certifications representing that appellant has the right of appeal
until November 10, 2007.
  The appellate record reflects that appellant failed to sign the
certifications pursuant to Texas Rule of Appellate Procedure 25.2(d) which requires the
certifications to be signed by appellant and a copy served on him.
 
          Consequently, we abate the appeals and remand the causes to the 181st District
Court of Randall County (trial court) for further proceedings.  Upon remand, the trial court
shall take such action necessary to secure and file with this court certificates of right to
appeal that comply with Texas Rule of Appellate Procedure 25.2(d) by March 28, 2008. 
Should additional time be needed to perform these tasks, the trial court may request the
same on or before March 28, 2008.  
          It is so ordered.  
 
                                                                           Per Curiam
 
Do not publish.